                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF WISCONSIN


In re:
          Teresa L. Bonifas                                                   Case No.21-20310
                                                                              Chapter 13
                          Debtor(s).


         NOTICE AND REQUEST TO AMEND UNCONFIRMED CHAPTER 13 PLAN



         Teresa L. Bonifas filed papers with the Court requesting amendment of the unconfirmed Chapter
13 Plan in the above case.

       Your rights may be affected. You should read these papers carefully and discuss them
with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney,
you may wish to consult one.)

         If you do not want the Court to confirm the amended plan as proposed, or if you want the
Court to consider your views on the request, then on or before 21 days after service of this notice,
you or your attorney must:


         File with the Court a written request for hearing that contains a short and plain statement of the
factual and legal basis for the objection. File your written request electronically or mail it to:

                                       Clerk of Bankruptcy Court
                                        517 E. Wisconsin Avenue
                                               Room 126
                                       Milwaukee, WI 53202-4581
         If you mail your request to the Court for filing, you must mail it early enough so the Court will
receive it on or before the expiration of 21 days.

          If you or your attorney do not take these steps, the Court may decide that you do not oppose the
request and enter an order confirming the amended Chapter 13 plan.


David Pietrek
1830 W. Mason St., Suite #4
Green Bay, WI 54303
Phone No. 920.499.2234
Email dmp@mydebtadvisors.com




                 Case 21-20310-beh           Doc 22     1 Filed   02/08/21       Page 1 of 4
                   REQUEST TO AMEND UNCONFIRMED CHAPTER 13 PLAN

1. This request to amend an unconfirmed Chapter 13 Plan SUPERSEDES ALL PRIOR REQUESTS
   TO AMEND THE PLAN AND INCLUDES ALL PROPOSED AMENDMENTS. TERMS
   NOT FULLY STATED HERE OR IN THE ORIGINAL PLAN ARE NOT PART OF THE
   PLAN.

2.   Service. A certificate of service must be filed with the amendment. Designate one of the following:

      X A copy of this proposed amendment has been served on the trustee, United States trustee and all
        creditors, or
      __ A motion requesting limited service is being filed simultaneously with the Court.

3. The Chapter 13 Plan filed with the Court is amended as follows:

     Section 2.1: The Chapter 13 Plan payments shall increase to $667.00 per month.


     The Chapter 13 Plan is corrected to reflect that MidFirst Bank holds the Debtor’s first mortgage on
     the real estate property located at 1745 11th Ave., Green Bay, WI 54304.


     The Debtor shall pay MidFirst Bank’s proof of claim as a secured proof of claim in accordance to
     Section 3.1 Maintenance of payments and cure of default, if any. The name of the creditor is
     MidFirst Bank. The current installment payment – Disbursed by Debtor to MidFirst Bank is $945.00.
     The amount of arrearage – Disbursed by Trustee of MidFirst Bank’s proof of claim is $6,670.00. The
     interest rate on arrearage of MidFirst Bank’s proof of claim is 0.00%. The estimated total payments
     by trustee of MidFirst Bank’s proof of claim is $6,670.00.


     The Debtor shall pay Ally Financial’s proof of claim (Claim #1) as a secured proof of claim in
     accordance to Section 3.2 Request for valuation of security, payment of fully secured claims, and
     modification of undersecured claims of the Chapter 13 Plan. The name of the creditor is Ally
     Financial. The estimated amount of Ally Financial’s total claim (Claim #1) is $18,121.00. The
     collateral of Ally Financial’s secured claim (Claim #1) is a 2016 Jeep Patriot. The value of the
     collateral of the Ally Finanical’s claim (Claim #1) is $11,975.00. The amount of claims senior to
     Ally Finanical’s claim (Claim #1) is $0.00. The amount of Ally Financial’s claim (Claim #1) is
     $11,975.00. The interest rate of Ally Finanical’s secured claim (Claim #1) is 9.99%. The monthly
     payment of Ally Financia’s secured claim (Claim #1) is $283.00. The estimated total of monthly
     payments of Ally Financial’s claim (Claim #1) is $15,562.81.




                Case 21-20310-beh           Doc 22    2 Filed   02/08/21      Page 2 of 4
The Debtor shall pay State of Wisconsin, DWD, Unemployment Insurance’s proof of claim (Claim
#3) as a secured proof of claim in accordance to Section 3.2 Request for valuation of security,
payment of fully secured claims, and modification of undersecured claims of the Chapter 13 Plan.
The name of the creditor is State of Wisconsin, DWD, Unemployment Insurance. The estimated
amount of State of Wisconsin, DWD, Unemployment Insurance’s total claim (Claim #3) is $4,262.00.
The collateral of the State of Wisconsin, DWD, Unemployment Insurance’s secured claim (Claim #3)
is all real and personal property. The value of the collateral of the State of Wisconsin, DWD,
Unemployment Insurance’s claim (Claim #3) is $4,261.00. The amount of claims senior to State of
Wisconsin, DWD, Unemployment Insurance’s claim (Claim #3) is $0.00. The amount of State of
Wisconsin, DWD, Unemployment Insurance’s secured claim (Claim #3) is $4,261.00. The interest
rate of State of Wisconsin, DWD, Unemployment Insurance’s secured claim (Claim #3) is 0.00%.
The monthly payment of State of Wisconsin, DWD, Unemployment Insurance’s secured claim
(Claim #3) is pro rata. The estimated total of monthly payments of State of Wisconsin, DWD,
Unemployment Insurance’s claim (Claim #13) is $4,261.00.




           Case 21-20310-beh           Doc 22    3 Filed   02/08/21      Page 3 of 4
     All remaining terms of the original Chapter 13 Plan are unaffected. In the event of a conflict
between the terms of the original Plan and the terms of this amendment, the terms of this amendment
control.
     WHEREFORE, each Debtor requests that the Court approve this proposed amendment to the original
Chapter 13 Plan.


CERTIFICATION

         The Debtor’s attorney must sign this certification. A Debtor represented by an attorney may sign
this certification. If the Debtor does not have an attorney, the Debtor must sign this certification.

       The provisions in this Chapter 13 plan are identical to those contained in the official local
form other than the changes listed in part 3.

I certify under penalty of perjury that the foregoing is true and correct.



Respectfully submitted February 8, 2021




/s/ Teresa L. Bonifas
Teresa L. Bonifas
Debtor



/s/ David Pietrek
David Pietrek
Attorney for Debtor
Debt Advisors, S.C.
David Pietrek
1830 W. Mason St., Suite #4
Green Bay, WI 54303
Phone No. 920.499.2234
Email dmp@mydebtadvisors.com




                Case 21-20310-beh            Doc 22     4 Filed   02/08/21   Page 4 of 4
